Citation Nr: 0209756	
Decision Date: 08/13/02    Archive Date: 08/21/02	

DOCKET NO.  00-14 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board remanded this issue for additional development in 
May 2001.  


FINDING OF FACT

The veteran's currently manifested bilateral hearing loss did 
not exist during active service or for many years thereafter, 
and is not related to active service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service, and the service incurrence of 
bilateral hearing loss may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 1991 
and Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The record 
reflects that, while the veteran's claim for service 
connection for hearing loss was initially denied on a not 
well-grounded basis, and the VCAA eliminates the concept of a 
well-grounded claim, the veteran has been provided 
notification in accordance with the VCAA and development has 
also been undertaken in order to comply with the VCAA.  The 
veteran and his representative have been provided a statement 
of the case and supplemental statements of the case informing 
them of the governing legal criteria, the evidence necessary 
to substantiate the veteran's claim, the evidence considered, 
and the reasons for the denial of his claim.  The evidence 
reflects that VA and private health care records have been 
obtained, and the veteran has been afforded multiple VA 
examinations.  Therefore, the Board concludes that the VA has 
complied with the VCAA in notifying the veteran and providing 
assistance in developing the claim, and that the Board may 
now proceed without prejudice to the veteran, to decide the 
issue of service connection for hearing loss because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
served continuously for 90 days or more during a period of 
war and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).  

Impaired hearing is considered a disability under VA 
regulations when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 
40 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran's service medical records are silent for 
complaint, finding, or treatment with respect to hearing 
loss.  The report of his August 1968 medical board 
examination reflects that his ears were normal and his 
auditory thresholds at the frequencies 500, 1,000, 2,000, and 
4,000 hertz were 15, bilaterally. 

The report of a December 1969 VA examination does not 
indicate any complaint by the veteran regarding hearing and 
his ears were indicated to have no abnormal findings.  

Private employment audiometric records reflect that, in 
March 1977, at the frequencies 500, 1,000, 2,000, 3,000, and 
4,000 hertz, the veteran had auditory thresholds of 10, 10, 
10, 20, and 15 on the right, and 10, 10, 10, 20, and 20 on 
the left.  In March 1980, at the indicated frequencies, he 
had auditory thresholds of 10, 10, 15, 20, and 20 on the 
right, and 10, 10, 10, 25, and 40 on the left.

May 2000 VA treatment records reflect that the veteran had 
essentially normal hearing in the right ear with mild 
sensorineural hearing loss at 4,000 hertz and moderate high 
frequency sensorineural hearing loss in the left ear.  

The report of a June 2001 VA audiology examination indicates 
that at the indicated frequencies his auditory thresholds 
were:  On the left, 35, 30, 55, 90, and 80, respectively, and 
on the right, 20, 30, 25, 20, and 40, respectively.  Speech 
recognition scores were 96 percent on the right and 
72 percent on the left.

The veteran has asserted that noise exposure during his time 
in Vietnam has resulted in hearing loss.  His records 
indicate that he was in the Infantry, and received the Combat 
Infantryman's Badge and the Purple Heart.  Therefore, the 
Board accepts that he was exposed to noise during his active 
service.  However, the veteran, as a lay person, is not 
qualified to offer a medical diagnosis or a medical etiology 
as to his currently manifested bilateral hearing loss because 
he is not qualified to do so.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

There is no competent medical evidence indicating that the 
veteran had hearing loss during his active service or within 
one year of discharge from active service.  The competent 
medical evidence indicates that he did not have hearing loss 
at the time of his discharge from active service or in 
December 1969.  Competent medical evidence also indicates 
that he did not have hearing loss in March 1977.  The 
competent medical evidence indicates that hearing loss was 
first manifest in March 1980 in the left ear and that he 
currently has hearing loss in both ears.  There is no 
competent medical evidence associating currently manifested 
hearing loss with the veteran's active service.  The examiner 
who conducted the June 2001 VA examination indicates that the 
veteran's history with respect to hearing loss had been 
reviewed.  The examiner concludes that the audiological data 
indicates that the hearing loss present today is not the 
result of military noise exposure and that it did not first 
appear until 12 years after the veteran's time in service.  

With consideration that there is no competent medical 
evidence associating currently manifested hearing loss with 
the veteran's active service and there is competent medical 
evidence indicating that currently manifested hearing loss is 
not related to active service, a preponderance of the 
evidence is against a finding that the veteran's currently 
manifested hearing loss is related to active service.  On the 
basis of the above analysis, a preponderance of the evidence 
is against a finding that the veteran's hearing loss existed 
during active service, within one year of discharge from 
active service, or is related to active service.  



ORDER

Service connection for hearing loss is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

